     Case 3:21-cv-00495-JLS-BLM Document 8 Filed 04/22/21 PageID.223 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   GILBERT SALINAS,                                    Case No.: 21-CV-495 JLS (BLM)
12                                      Plaintiff,
                                                         ORDER: (1) VACATING HEARING;
13   v.                                                  (2) GRANTING DEFENDANT’S
                                                         UNOPPOSED MOTION TO DISMISS
14   IA LODGING SAN DIEGO, L.L.C.,
                                                         PLAINTIFF’S COMPLAINT AND
     a Delaware limited liability company;
15                                                       SUPPORTING REQUEST FOR
     and DOES 1 –10,
                                                         JUDICIAL NOTICE; AND
16                                   Defendants.         (3) DISMISSING PLAINTIFF’S
17                                                       COMPLAINT WITHOUT
                                                         PREJUDICE
18
19                                                       (ECF No. 5)
20
21         Presently before the Court is Defendant IA Lodging San Diego, L.L.C.’s
22   (“Defendant”) Motion to Dismiss Plaintiff’s Complaint (“Mot.,” ECF No. 5), as well as
23   Defendant’s Request for Judicial Notice in support thereof (“RJN,” ECF No. 5-3). No
24   opposition has been filed. The Court finds this matter appropriate for decision without oral
25   argument and therefore VACATES the hearing and takes the matter under submission
26   pursuant to Civil Local Rule 7.1(d)(1).
27         The Ninth Circuit has held that, pursuant to a local rule, a district court summarily
28   may grant an unopposed motion to dismiss. See generally Ghazali v. Moran, 46 F.3d 52,

                                                     1
                                                                               21-CV-495 JLS (BLM)
     Case 3:21-cv-00495-JLS-BLM Document 8 Filed 04/22/21 PageID.224 Page 2 of 4



 1   53 (9th Cir. 1995) (affirming dismissal for failure to file timely opposition papers where
 2   plaintiff had notice of the motion and ample time to respond). Here, a local rule allows the
 3   Court to grant the Motion. Civil Local Rule 7.1(f)(3)(c) provides: “If an opposing party
 4   fails to file [an opposition] in the manner required by Civil Local Rule 7.1.e.2, that failure
 5   may constitute a consent to the granting of a motion or other request for ruling by the
 6   court.” Unless the Court orders otherwise, pursuant to Civil Local Rule 7.1(e)(2), an
 7   opposition must be filed 14 days prior to the noticed hearing. The hearing for the present
 8   Motion was set for April 29, 2021, at 1:30 p.m.; thus, any opposition was due on April 15,
 9   2021.
10           In determining whether to dismiss an action, the court is required to weigh several
11   factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
12   to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
13   favoring disposition of cases on their merits; and (5) the availability of less drastic
14   sanctions.” Ghazali, 46 F.3d at 53 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423
15   (9th Cir. 1986)). The Ninth Circuit has recognized that the first and fourth factors cut in
16   opposite directions. See Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (first
17   factor always weighs in favor of dismissal); Hernandez v. City of El Monte, 138 F.3d 393,
18   401 (9th Cir. 1998) (fourth factor always weighs against dismissal). Therefore, the Court
19   considers the substance of factors two, three, and five.
20           Here, the second factor weighs in favor of dismissal. The Court must manage its
21   docket to ensure the efficient provision of justice. Plaintiff Gilbert Salinas had notice of
22   the Motion and RJN yet failed to file a timely opposition. Plaintiff has not provided any
23   excuse for his failure timely to file an opposition to the present Motion or the supporting
24   RJN. The Court cannot continue waiting for Plaintiff to take action, and a case cannot
25   move forward when the plaintiff fails to defend its case. Further, Plaintiff is represented
26   by an attorney and nonetheless has failed to comply with the rules of procedure. See Holt
27   v. I.R.S., 231 Fed. App’x. 557, 558 (9th Cir. 2007) (holding court did not abuse its
28   discretion in dismissing action for failure to file an opposition and rejecting plaintiff’s

                                                     2
                                                                                   21-CV-495 JLS (BLM)
     Case 3:21-cv-00495-JLS-BLM Document 8 Filed 04/22/21 PageID.225 Page 3 of 4



 1   contention that the district court should have warned her of the consequences of failing to
 2   file an opposition).
 3         As to the third factor, the Court finds no risk of prejudice to Defendant if it grants
 4   the present Motion. In fact, Defendant has requested the dismissal. Thus, this factor also
 5   weighs in favor of dismissal. As to the fifth factor, where the plaintiff does not oppose
 6   dismissal, it is “unnecessary for the Court to consider less drastic alternatives.” Rodriguez
 7   v. Nationstar Mortg. LLC, No. 2:16–CV–5962–ODW(SK), 2016 WL 4581402, at *1 (C.D.
 8   Cal. Sept. 1, 2016). Thus, the Ghazali factors weigh in favor of granting Defendant’s
 9   unopposed Motion. Moreover, courts within this District have granted unopposed requests
10   for judicial notice pursuant to Civil Local Rule 7.1(f)(3)(c). See, e.g., Haddad v. Bank of
11   Am., N.A., No. 12CV3010-WQH-JMA, 2014 WL 67646, at *1 n.1 (S.D. Cal. Jan. 8, 2014);
12   Tavares v. Nationstar Mortg. LLC, No. 14CV216-WQH-NLS, 2014 WL 3502851, at *1
13   n.1 (S.D. Cal. July 14, 2014).
14         In light of the foregoing, the Court GRANTS the Motion and RJN (ECF No. 5).
15   The Court DISMISSES WITHOUT PREJUDICE Plaintiff’s first claim for violation of
16   the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq., and DECLINES
17   to exercise supplemental jurisdiction over Plaintiff’s second claim for violation of the
18   Unruh Civil Rights Act, Cal. Civ. Code §§ 51–53; accordingly the Court DISMISSES the
19   Complaint WITHOUT PREJUDICE.
20         Although Defendant requests that the Court deny leave to amend, the Court finds
21   dismissal with prejudice unduly harsh at this early stage in the proceedings. Thus, Plaintiff
22   MAY FILE an amended complaint curing the deficiencies identified in Defendant’s
23   Motion within fourteen (14) days of the date on which this Order is electronically docketed.
24   Should Plaintiff fail to file an amended pleading in accordance with this Order, the Court
25   will enter a final order dismissing this civil action based on Plaintiff’s failure to prosecute
26   in compliance with a court order requiring amendment. See Lira v. Herrera, 427 F.3d
27   1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of the opportunity to fix
28   ///

                                                    3
                                                                                  21-CV-495 JLS (BLM)
     Case 3:21-cv-00495-JLS-BLM Document 8 Filed 04/22/21 PageID.226 Page 4 of 4



 1   his complaint, a district court may convert the dismissal of the complaint into dismissal of
 2   the entire action.”).
 3         IT IS SO ORDERED.
 4   Dated: April 22, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                               21-CV-495 JLS (BLM)
